



EXHIBIT 10.4.1


AMENDMENT NO. 1 TO
TRINITY INDUSTRIES, INC. SUPPLEMENTAL RETIREMENT PLAN AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009


WHEREAS, TRINITY INDUSTRIES, INC., a Delaware corporation (the “Company”), has
heretofore adopted the TRINITY
INDUSTRIES, INC. SUPPLEMENTAL RETIREMENT PLAN AS AMENDED AND RESTATED EFFECTIVE
JANUARY 1, 2009 (the “Plan”); and


WHEREAS, pursuant to those provisions of the Plan permitting the Company to
amend the Plan, the Company has determined to
cease all benefit accruals under the Plan, effective as of the close of business
March 31, 2009;


NOW THEREFORE, the Plan is hereby amended as follows, effective as of the close
of business March 31, 2009:


1.
Section 3.01 of the Plan is hereby amended by adding the following sentence at
the end thereof to be and read as follows:



Notwithstanding the foregoing, the Committee shall not designate any Employee
who does not participate in the Plan on March 31, 2009
as eligible to participate on or after such date.


2.
Section 4.01 of the Plan is hereby amended by adding the following new
subparagraph (d) at the end thereof to be and

read as follows:


(d) Cessation of Benefit Accrual . Notwithstanding the foregoing, there shall be
no further accrual of benefits under the Plan as of the close of business March
31, 2009.


IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on behalf of this __day of , 2009, effective as stated herein.


TRINITY INDUSTRIES, INC.


By:
Title:


ATTEST:




STATE OF        §
COUNTY OF        §
§


This instrument was acknowledged before me on the ____    day of , 2009, by of
Trinity Industries, Inc., a Delaware corporation, on
behalf of said corporation.


Notary Public in and for the
State of     


My Commission Expires:





